Title: Silence Dogood, No. 10, 13 August 1722
From: Franklin, Benjamin
To: 

Optimè societas hominum servabitur. Cic.

To the Author of the New-England Courant.
[No. X.
  Sir,

Discoursing lately with an intimate Friend of mine of the lamentable Condition of Widows, he put into my Hands a Book, wherein the ingenious Author proposes (I think) a certain Method for their Relief. I have often thought of some such Project for their Benefit my self, and intended to communicate my Thoughts to the Publick; but to prefer my own Proposals to what follows, would be rather an Argument of Vanity in me than Good Will to the many Hundreds of my Fellow-Sufferers now in New-England.
“We have (says he) abundance of Women, who have been Bred well, and Liv’d well, Ruin’d in a few Years, and perhaps, left Young, with a House full of Children, and nothing to Support them; which falls generally upon the Wives of the Inferior Clergy, or of Shopkeepers and Artificers.
“They marry Wives with perhaps £300 to £1000 Portion, and can settle no Jointure upon them; either they are Extravagant and Idle, and Waste it, or Trade decays, or Losses, or a Thousand Contingences happen to bring a Tradesman to Poverty, and he Breaks; the Poor Young Woman, it may be, has Three or Four Children, and is driven to a thousand shifts, while he lies in the Mint or Fryars under the Dilemma of a Statute of Bankrupt; but if he Dies, then she is absolutely Undone, unless she has Friends to go to.
“Suppose an Office to be Erected, to be call’d An Office of Ensurance for Widows, upon the following Conditions;
“Two thousand Women, or their Husbands for them, Enter their Names into a Register to be kept for that purpose, with the Names, Age, and Trade of their Husbands, with the Place of their abode, Paying at the Time of their Entring 5s. down with 1s. 4d. per Quarter, which is to the setting up and support of an Office with Clerks, and all proper Officers for the same; for there is no maintaining such without Charge; they receive every one of them a Certificate, Seal’d by the Secretary of the Office, and Sign’d by the Governors, for the Articles hereafter mentioned.
“If any one of the Women becomes a Widow, at any Time after Six Months from the Date of her Subscription, upon due Notice given, and Claim made at the Office in form, as shall be directed, she shall receive within Six Months after such Claim made, the Sum of £500 in Money, without any Deductions, saving some small Fees to the Officers, which the Trustees must settle, that they may be known.
“In Consideration of this, every Woman so Subscribing, Obliges her self to Pay as often as any Member of the Society becomes a Widow, the due Proportion or Share allotted to her to Pay, towards the £500 for the said Widow, provided her Share does not exceed the Sum of 5s.
“No Seamen or Soldiers Wives to be accepted into such a Proposal as this, on the Account before mention’d, because the Contingences of their Lives are not equal to others, unless they will admit this general Exception, supposing they do not Die out of the Kingdom.
“It might also be an Exception, That if the Widow, that Claim’d, had really, bona fide, left her by her Husband to her own use, clear of all Debts and Legacies, £2000 she shou’d have no Claim; the Intent being to Aid the Poor, not add to the Rich. But there lies a great many Objections against such an Article: As
“1. It may tempt some to forswear themselves.
“2. People will Order their Wills so as to defraud the Exception.
“One Exception must be made; and that is, Either very unequal Matches, as when a Woman of Nineteen Marries an old Man of Seventy; or Women who have infirm Husbands, I mean known and publickly so. To remedy which, Two things are to be done.
“[1.] The Office must have moving Officers without doors, who shall inform themselves of such matters, and if any such Circumstances appear, the Office should have 14 days time to return their Money, and declare their Subscriptions Void.
“2. No Woman whose Husband had any visible Distemper, should claim under a Year after her Subscription.
“One grand Objection against this Proposal, is, How you will oblige People to pay either their Subscription, or their Quarteridge.
“To this I answer, By no Compulsion (tho’ that might be perform’d too) but altogether voluntary; only with this Argument to move it, that if they do not continue their Payments, they lose the Benefit of their past Contributions.
“I know it lies as a fair Objection against such a Project as this, That the number of Claims are so uncertain, That no Body knows what they engage in, when they Subscribe, for so many may die Annually out of Two Thousand, as may perhaps make my Payment £20 or 25 per Ann., and if a Woman happen to Pay that for Twenty Years, though she receives the £500 at last she is a great Loser; but if she dies before her Husband, she has lessened his Estate considerably, and brought a great Loss upon him.
“First, I say to this, That I wou’d have such a Proposal as this be so fair and easy, that if any Person who had Subscrib’d found the Payments too high, and the Claims fall too often, it shou’d be at their Liberty at any Time, upon Notice given, to be released and stand Oblig’d no longer; and if so, Volenti non fit Injuria; every one knows best what their own Circumstances will bear.
“In the next Place, because Death is a Contingency, no Man can directly Calculate, and all that Subscribe must take the Hazard; yet that a Prejudice against this Notion may not be built on wrong Grounds, let’s examine a little the Probable hazard, and see how many shall die Annually out of 2000 Subscribers, accounting by the common proportion of Burials, to the number of the Living.
“Sir William Petty in his Political Arithmetick, by a very Ingenious Calculation, brings the Account of Burials in London, to be 1 in 40 Annually, and proves it by all the proper Rules of proportion’d Computation; and I’le take my Scheme from thence. If then One in Forty of all the People in England should Die, that supposes Fifty to Die every Year out of our Two Thousand Subscribers; and for a Woman to Contribute 5s. to every one, would certainly be to agree to Pay £12 10s. per Ann. upon her Husband’s Life, to receive £500 when he Di’d, and lose it if she Di’d first; and yet this wou’d not be a hazard beyond reason too great for the Gain.
“But I shall offer some Reasons to prove this to be impossible in our Case; First, Sir William Petty allows the City of London to contain about a Million of People, and our Yearly Bill of Mortality never yet amounted to 25000 in the most Sickly Years we have had, Plague Years excepted, sometimes but to 20000, which is but One in Fifty: Now it is to be consider’d here, that Children and Ancient People make up, one time with another, at least one third of our Bills of Mortality; and our Assurances lies upon none but the Midling Age of the People, which is the only age wherein Life is any thing steady; and if that be allow’d, there cannot Die by his Computation, above One in Eighty of such People, every Year; but because I would be sure to leave Room for Casualty, I’le allow one in Fifty shall Die out of our Number Subscrib’d.
“Secondly, It must be allow’d, that our Payments falling due only on the Death of Husbands, this One in Fifty must not be reckoned upon the Two thousand; for ’tis to be suppos’d at least as many Women shall die as Men, and then there is nothing to Pay; so that One in Fifty upon One Thousand, is the most that I can suppose shall claim the Contribution in a Year, which is Twenty Claims a Year at 5s. each, and is £5 per Ann. and if a Woman pays this for Twenty Year, and claims at last, she is Gainer enough, and no extraordinary Loser if she never claims at all: And I verily believe any Office might undertake to demand at all Adventures not above £6 per Ann. and secure the Subscriber £500 in case she come to claim as a Widow.”
I would leave this to the Consideration of all who are concern’d for their own or their Neighbour’s Temporal Happiness; and I am humbly of Opinion, that the Country is ripe for many such Friendly Societies, whereby every Man might help another, without any Disservice to himself. We have many charitable Gentlemen who Yearly give liberally to the Poor, and where can they better bestow their Charity than on those who become so by Providence, and for ought they know on themselves. But above all, the Clergy have the most need of coming into some such Project as this. They as well as poor Men (according to the Proverb) generally abound in Children; and how many Clergymen in the Country are forc’d to labour in their Fields, to keep themselves in a Condition above Want? How then shall they be able to leave any thing to their forsaken, dejected, and almost forgotten Wives and Children. For my own Part, I have nothing left to live on, but Contentment and a few Cows; and tho’ I cannot expect to be reliev’d by this Project, yet it would be no small Satisfaction to me to see it put in Practice for the Benefit of others. I am, Sir, &c.
Silence Dogood
